Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-21-00447-CV

                             Angela OROZCO and All Other Occupants,
                                         Appellant

                                                  v.

                        RESERVE AT PECAN VALLEY APARTMENTS,
                                       Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 2021CV02643
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: March 23, 2022

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s original brief failed to comply with Rules 9.5 or 38.1 of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 9.5, 38.1. On January 31, 2022, we struck the brief and

ordered appellant to file an amended brief in this court complying with Rules 9.5 and 38.1 by

March 2, 2022. Our order cautioned appellant that if she failed to file the amended brief by March

2, 2022, we would dismiss her appeal for want of prosecution. See TEX. R. APP. P. 38.8, 38.9, 42.3.

           Appellant did not respond to our order. Because appellant has failed to timely file an

amended brief, we dismiss this appeal for want of prosecution. TEX. R. APP. P. 42.3.

                                                   PER CURIAM